

 
LA CURRITA GROUPINGS AGREEMENT
 
 
OPTION TO EARN INTEREST AND FORM JOINT VENTURE
 
 
THIS AGREEMENT AND TERMS WITHIN THIS AGREEMENT ARE BEING ENTERED INTO BY BOTH
PARTIES TO REPLACE, IN ITS ENTIRETY, THE “LA CURRITA GROUPINGS” JOINT VENTURE
AGREEMENT BETWEEN AMERMIN S.A. de C.V., a 97% OWNED SUBSIDIARY OF TARA GOLD
RESOURCES CORP. AND RAVEN GOLD CORP. DATED AUGUST 23, 2006, AS AMENDED BY
AMENDMENT NO. 1 TO JOINT VENTURE AGREEMENT DATED MARCH 30, 2007. THIS AGREEMENT
PROVIDES FOR OPTIONS TO EARN-IN FROM TARA GOLD RESOURCES CORP., BY RAVEN GOLD
CORP., OF AN INITIAL 25%, FOLLOWED BY 40% AND UP TO A 60% JOINT VENTURE INTEREST
IN THE LA CURRITA GROUPINGS IN CHIHUAHUA, MEXICO.
 


 
WHEREAS:
 
A. Tara Gold Resources Corp. has an option to acquire a 100% interest in the La
Currita Groupings (“La Currita”), the La Currita Mill and mining operations
(together the “La Currita”) located in Chihuahua, Mexico.
 
B. La Currita is approximately 192 acres and the claims comprising La Currita
are as described in the table appended hereto as Schedule “A”.
 
C. Amermin S.A. de C.V., a 97% owned subsidiary of Tara Gold Resources Corp.
(“Tara”) and Raven Gold Corp. (“Raven”) entered into the Joint Venture
Agreement, dated August 23, 2006, as amended by Amendment No. 1 to Joint Venture
Agreement, dated March 30, 2007, which provided an option for Raven to earn up
to 60% interest in the La Currita Groupings. This existing agreement is appended
hereto as Schedule “B”, and Amendment No. 1 is appended hereto as Schedule “C”.
 
D. Tara and Raven have both invested money and efforts into La Currita towards
meeting the terms of the August 23, 2006 agreement. These monies and efforts are
considered historical and will not be re-addressed in this agreement.
 
E. Tara and Raven have discussed the corporate focus of both parties and focus
needed for La Currita to uncover the full potential of the project. It has been
decided by both parties to refocus its efforts and capital towards a more
extensive exploration program. Both parties decided that this is best expressed
by a new agreement, this agreement (“Agreement”).
 
F. All figures in this Agreement are expressed in United States Dollars.
 




 
 
 

--------------------------------------------------------------------------------

 

 
NOW THEREFORE:
 
1)
To earn an initial 25% undivided interest in La Currita, Raven must:

 

 
a.
Make a payment of $250,000 upon the execution of this Agreement;

 

 
b.
Make a payment of $50,000 no later than May 4, 2007;

 

 
c.
Make a payment of $205,000 no later than May 20, 2007 to address the final
property payment and IVA Taxes due;

 

 
d.
Make a payment of $100,000 no later than May 31, 2007; and

 

 
e.
Deliver 500,000 Rule 144 common shares of Raven, to Tara, by May 15, 2007.

 
2)
Upon earning 25% participating interest in La Currita, Raven shall be the
operator of all exploration efforts for the joint venture, so long as it meets
all of the deadlines stated in Paragraph 3 & 4 of this agreement. If at anytime
Raven fails to meet any of the deadlines outlined in 3 & 4, it shall immediately
cease to be operator of exploration and/or production efforts. Tara may have its
representatives on location at any and all times to observe all operations.

 
3)
Raven may elect to increase its interest in La Currita to 40%, by providing
notice to Tara to do so by June 10, 2007 and by meeting the following terms:

 

 
a.
Deliver an additional 500,000 Rule 144 common shares, to Tara, at notification
on or before June 10, 2007;

 

 
b.
Spend $1,375,000 on La Currita exploration on or before May 30, 2008. Only
direct exploration costs are eligible to be counted towards the La Currita
spending. Indirect costs, such as management overhead, are not eligible;

 

 
c.
Provide to Tara an audited statement of the expenditures provided by an
independent accounting firm to be mutually accepted by both parties, along with
supporting documents, on a quarterly basis and upon spending the required
$1,375,000. Additionally, Raven shall supply Tara with all documents related to
expenditures on a monthly basis; related to all expenditures made on a trailing
90 day period; and

 

 
d.
Provide Tara 90 days to review the final audit statement of the expenditures and
await Tara’s acceptance of the eligible spending and letter stating that Raven
has earned its 40% participating interest, this letter is to be issued to Raven
no later than 7 days after the review period is over to a maximum review period
of 90 days.

 

 
e.
In the event that Raven fails to take any of the actions by the dates outlined
in subparagraphs a) through c) above, Raven shall forfeit the ability to
increase its interest in La Currita and furthermore shall forfeit any claims to
any payments or costs expended or any shares delivered to Tara pursuant to
subparagraphs a. & b.



 
 
 

--------------------------------------------------------------------------------

 

 
 

 
f.
Upon Raven earning 25%, the parties shall in good faith negotiate a definitive
joint venture agreement containing the usual representations, warrantees and
content typical of a joint venture agreement on or before May 30, 2008. If for
any reason the parties cannot negotiate the definitive joint venture agreement,
it will be resolved by arbitration.

 
4)
Raven may elect to increase its interest in La Currita to 60%, by providing
notice to Tara to do so on or before June 10, 2008 and by meeting the following
terms:

 

 
a.
Deliver an additional 500,000 Rule 144 common shares, to Tara, at notification
to increase its interest to 60%;

 

 
b.
Spend an additional $2,875,000 on La Currita exploration on or before November
30, 2009. Only direct exploration costs are eligible to be counted towards the
La Currita spending. Indirect costs, such as management overheard, are not
eligible;

 

 
c.
Provide to Tara an audited statement of the expenditures provided by an
independent accounting firm to be mutually accepted by both parties, along with
supporting documents, on a quarterly basis and upon spending the required
additional $2,875,000. Additionally, Raven shall supply Tara with all documents
related to expenditures on a monthly basis; related to all expenditures made on
a trailing 90 day period; and

 

 
d.
Provide Tara 90 days to review the final audit statement of the expenditures and
await Tara’s acceptance of the eligible spending and letter stating that Raven
has earned its 60% participating interest, this letter is to be issued to Raven
no later than 7 days after the review period is over to a maximum review period
of 90 days.

 
5)
Raven will make an additional payment of $100,000 to Tara on every anniversary
date of this agreement to maintain its interest earned and to keep the Agreement
in good standing.

 
6)
Until and unless Raven earns its 60% interest pursuant to paragraph 4, Tara
shall not be required to fund any Joint Venture costs or any other expenditures;
Raven will have sole responsibility for such costs or expenditures. Upon Raven
earning 60% participating interest, Raven and Tara shall be required to fund all
joint venture costs and expenditures in proportion to each party's participating
interest. Raven will provide to Tara an audited statement of the expenditures,
along with supporting documents, on a quarterly basis and give Tara 90 days to
review the audit statement before forwarding, to Raven, its participating
interest of the expenditures. If either party elects not to contribute its
proportionate share to an approved program and budget such parties'
participating interest shall be subject to straight-line dilution. Raven shall
defend and indemnify Tara from any nd all claims for acts related to this
Agreement; and furthermore shall be responsible to remove any liens filed
arising from its actions.


 
 
 

--------------------------------------------------------------------------------

 

 
 
7)
Once a participant interest has been diluted to a 10% interest, this interest
will automatically convert into a 3% N.S.R. and the Agreement will become null
and void. For a period of no longer then 1 year, the majority party will have
the option to reduce the 3% NSR to 1% in exchange for a $2,000,000 payment.

 
8)
Should Raven decide not to pursue exploration efforts, i.e. at outlined in
paragraphs 3 & 4, then Raven will cease to be the operator of La Currita. In
such a case, Raven will hold a silent, non-voting, participation interest that
it has fully earned by meeting all the terms for that interest level. Raven’s
silent, non-voting, participation interest, shall be subject to straight-line
dilution upon continued investment into the project by Tara and/or other
consequent joint venture partners. All other terms of this Agreement shall
remain in effect and binding on each party.

 
9)
Raven and Tara will form a Management Committee consisting of two
representatives from each joint venture party. The operator shall present work
programs and budgets to the Management Committee for approval. In the event of a
tie vote, the Operator, at the time of a given vote, shall have the deciding
vote.

 
10)
The Management Committee, along with other invited guests as needed, shall meet
regularly by teleconference, at a minimum of twice monthly, to make decisions on
future work and update all parties on current efforts.

 
11)
Raven will make all efforts to establish an on-line accounting system to track
all costs and exploration spending associated with La Currita, but in any event,
such accounting system shall be in place by December 31, 2007. The Management
Committee will have access to this system and all information within this
system. Tara Gold will be given access to this system for the purposes of
migrating relevant information and integrating the relevant information, into
its own accounting system.

 
12)
Tara owns 100% of the Mill, has the rights to 100% of the revenue generated from
the Mill, is the operator of the Mill, and will operate the Mill until Tara
recovers the operating capital it has already expended into the Mill (Estimated
at 3 months). Tara will provide a summary of Mill expenditures to Raven. Raven
will supply the capital to release all employees working at the Mill (Estimated
$40,000) so that Tara can rehire these employees and remove any future financial
liability to Raven from Mill operations. Upon recovery of its total investment,
(Estimated at $400,000, Tara to provide Raven with statements of expenditures
with supporting documentation) the Mill will be jointly owned by the parties at
the participation interest earned and future decisions regarding the Mill will
be based on the participation interests.

 
13)
It is understood that Tara has an agreement with Paramount Gold Mining Corp,
which it holds under the “San Miguel Joint Venture Agreement” dated August 3rd,
2005 to supply and process ore at the Mill at a minimum rate of 75 tons per day
and its first right of refusal to participate in any Mill improvements that will
increase the daily capacity of the Mill. Tara will make all efforts to dissolve
this term from the “San Miguel Joint Venture Agreement”.



 
 
 

--------------------------------------------------------------------------------

 

 
 
14)
In the event either party desires, at any time, to sell, transfer, assign or
otherwise dispose of any of their interests in the La Currita Groupings (whether
now held or hereafter acquired) (the "Offered Interest"), or receives a bona
fide offer from a third party to purchase such Offered Interest, the selling
party shall deliver a notice (the "Notice") to the other party stating (i) the
selling party's bona fide intention to sell or transfer the Offered Interest,
(ii) the amount of such Offered Interest to be sold or transferred, (iii) the
price for which the selling party proposes to sell or transfer such Offered
Interest, (iv) the name of the proposed Investor or transferee, or class of
Investor or transferee, and (v) all other material terms and provisions relating
to the proposed sale or transfer, including an executed copy of the proposed
transfer document. Within thirty (30) days after receipt of the Notice, the
other party may elect in writing to purchase all or any part of the Offered
Interest to which the Notice refers, at the price per share and the other terms
and provisions of sale specified in the Notice. The closing shall then be held
thirty (30) days following the other party’s exercise of its purchase rights
hereunder. Full payment for all of the Offered Interest to which the Notice
refers and with respect to which the other party elects to purchase shall be
made by cash or check in US funds to the selling party upon transfer of such
interest.

 
15)
Any future economic benefits gained through La Currita and the Mill will be
divided according to the participation interest of each party at the time of
benefit.

 
16)
Subject to any disclosure requirements as promulgated by the Securities and
Exchange Commission, the parties agree to consult each other and agree on joint
news releases in the event of any public disclosure. Furthermore, all news
releases shall be jointly reviewed and released with the following format
included at the beginning of each news release: “CHICAGO, “Appropriate Date”
(MARKETWIRE) - (Other OTC: TRGD.PK) Tara Gold Resources Corp. and Raven Gold
Corp (“ABCI.PK”) are pleased to announce…”. This text may be revised by Tara at
any time.

 
17)
If Raven Gold securities become de-listed from the stock exchange, for any
reason and for a maximum period of 3 months time, then any cumulative share
payments already made to Tara will be converted at a price of US $0.75 per share
and payments will be forwarded to Tara at a rate of $75,000 per month, beginning
the 1st day of the month following the delisting and continuing on the 1st day
of every month until all the shares are converted to cash. Upon delisting, any
future share payments will be made at the time outlined in the Agreement except
that the payment will be in cash, equivalent to the conversion of the shares at
US $0.75 per share owed to Tara.

 
18)
In the event that Raven fails to obtain its 60% interest in La Currita, pursuant
to paragraph 4, Raven will retain only the silent, non-voting, participation
interest that it has fully earned by meeting all of the requirements contained
in paragraphs 1 and/or 3. Raven’s silent, non-voting, participation interest, at
the time of dissolution of Agreement, shall be subject to straight-line dilution
upon continued investment into the project by Tara Gold and/or other consequent
joint venture partners of the La Currita Groupings. This clause will be extended
to and be included in all future joint venture agreements for the La Currita
Groupings with Raven.



 
 
 

--------------------------------------------------------------------------------

 

 
 
19)
The agreements of the respective parties to the Agreement shall be binding on
the parties’ respective successors and assigns.

 
20)
This Agreement is the sole and complete expression of the understandings and
agreements of the parties hereto and may not be amended or altered in any way,
except in writing executed by all parties hereto. This Agreement supersedes any
and all prior or contemporaneous agreements of the parties, whether written or
oral.

 
21)
The provisions of the Agreement are contractual and are enforceable as such.

 
22)
This Agreement may be executed in counterparts, and if so executed, each
counterpart shall be deemed an original.

 
23)
Neither the parties hereto or the parties’ respective attorneys shall be deemed
the drafter of this Agreement in any litigation, or other proceeding which
hereafter may arise between or among them.

 
24)
Any dispute which may arise under the Agreement shall be governed by the laws of
the State of Illinois. The parties each hereby submit to the jurisdiction of the
Illinois courts and to venue in Cook County for resolution of any dispute that
may arise under the Agreement.

 
25)
Neither party has relied upon the representations made by the other in entering
into this Agreement and have been responsible for their own due diligence.

 
Kindly signify your acceptance of the terms contained herein by signing in the
appropriate space below and returning a copy of the fully executed Agreement to
Tara to the attention of the President by facsimile at 630-456-4135. Upon
receipt by facsimile as aforesaid, the Agreement will be considered executed and
a binding obligation of the parties will have been formed.
 
The above noted terms are hereby accepted this 3rd day of May, 2007.
 
TARA GOLD RESOURCES CORP.
 
Per:
 
/s/ Francis R. Biscan, Jr

--------------------------------------------------------------------------------

Francis R. Biscan Jr., President and CEO
 
RAVEN GOLD CORP.
 
Per:
 
/s/ Gary Haukeland

--------------------------------------------------------------------------------

Gary Haukeland, CEO and Director

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule A
 
La Currita Groupings

 




 
NAME OF ESTATE
 
TITLE NUMBER
 
SURFACE (HS)
 
SULEMA 2
 
191332
 
15-82-80
 
EL ROSARIO
 
185236
 
10-95-68
 
LA CURRA
 
186172
 
37-65-9294
 
LA CURRITA
 
99/2515 (Pending)
 
13-88-1337



 
 
 

--------------------------------------------------------------------------------

 

 
Schedule B
 
Joint Venture Agreement of August 23, 2006
 


 
* Incorporated by reference to the Company’s Current Report filed with the SEC
on Form 8-K on September 22, 2006.


 
 
 

--------------------------------------------------------------------------------

 

 
Schedule C
 
Amendment No. 1 to Joint Venture Agreement
 
Dated March 30, 2007
 


 
* Incorporated by reference to the Company’s Current Report filed with the SEC
on Form 8-K/A on April 3, 2007.
 


 

